United States Court of Appeals
                        For the First Circuit
Nos. 13-2343
     13-2344
     13-2350

                       UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

               CARMEN SOTO; PEDRO SOTO; and STEVEN SOTO,

                        Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS
             [Hon. Mark L. Wolf, U.S. District Judge]


                                 Before
                   Torruella, Thompson, and Kayatta,
                            Circuit Judges.


     Matthew A. Kamholtz, with whom Feinberg & Kamholtz, was on
brief, for appellant Carmen Soto.
     Steven A. Feldman, with whom Feldman and Feldman, was on
brief, for appellant Pedro Soto.
     Benjamin L. Falkner, with whom Krasnoo*Klehm LLP, was on
brief, for appellant Steven Soto.
     John M. Pellettieri, Attorney, Appellate Section, Criminal
Division, United States Department of Justice, with whom Leslie R.
Caldwell, Assistant Attorney General, Sung-Hee Suh, Deputy
Assistant Attorney General, Carmen M. Ortiz, United States
Attorney, John A. Capin, Assistant United States Attorney, and
Brian A. Pérez-Daple, Assistant United States Attorney, were on
brief, for appellee.



                            August 25, 2015
           TORRUELLA, Circuit Judge.      The Soto family -- Steven and

his parents Carmen and Pedro1 -- operated a real estate business in

Lynn,   Massachusetts,   which   they    used   to   orchestrate   several

fraudulent real estate transactions in late 2006 and early 2007.

As a result of these transactions, the Sotos were each convicted of

multiple counts of mail fraud; Steven and Pedro were also convicted

of multiple counts of aggravated identity theft.          Defendants now

appeal their convictions, alleging a host of errors before the

district court.   In addition, Carmen challenges the portion of her

sentence requiring her to pay almost $800,000 in restitution.         For

the reasons detailed below, we reject these challenges and affirm.

                           I.    Background

A.   The Fraudulent Transactions

           The Sotos used Paradise Real Estate, the real estate

brokerage firm they legitimately owned and operated, to conduct a

number of fraudulent real estate transactions.             Four separate

transactions underlie the charges in the indictment, but they share

a common theme.   In each transaction, at least one member of the

Soto Family used the identity of a third-party individual to

consummate the "sale" of real estate.      To finance the transaction,

a loan would be obtained based on an application containing


1
   Because Steven, Carmen, and Pedro Soto all have the same last
name, we will refer to them individually by their first name only.
When referring to them collectively, we will use either "the
Sotos," "the Soto Family," or "Defendants."

                                   -2-
knowingly false information.         Not surprisingly, the loans were

often not repaid, resulting in the properties entering foreclosure

soon after the transaction closed.

          In   addition   to   the   Sotos,    three   individuals   played

important roles in the scheme -- some without their knowledge.

First was Gregory Bradley.     Bradley, who was a friend of Steven's,

often played the role of buyer despite his being in prison from

August 2006 through September 2008.           To overcome this obstacle,

Steven approached the second repeat player, Kim Litwin.         Litwin is

Bradley's aunt, and, after consulting with Bradley, she agreed to

help Steven use Bradley's identity.           Finally, we have Milagros

Espinal, a notary public.       Without Espinal's knowledge, Steven

obtained a duplicate notary kit in her name and used the kit to

make documents appear notarized, and thus legitimate.

          With the key players identified, we can now describe the

four real estate transactions at issue.

          1.   242 Main Street

          The first relevant transaction took place in Fall 2006

and involved 242 Main Street in Springfield, Massachusetts -- a

property owned by Pedro.       Steven arranged for Bradley, through

Litwin, to purchase the property from Pedro for $182,000.            Someone

posing as Bradley -- the record is unclear as to who -- spoke to a

mortgage loan officer by phone and told the loan officer that

Bradley was a store manager at Drestars barbershop -- a barbershop


                                     -3-
opened by Steven in Lynn, Massachusetts.               This, of course, was not

true as Bradley was incarcerated at the time. The loan officer was

also told that Bradley possessed $14,191 in liquid assets.                    This,

too, was false.         The $14,191 was actually the amount in Litwin's

bank account; on Steven's instructions, she had recently added

Bradley   to     the    account   to     make   it   appear   as    though   he   had

sufficient assets.

            In November 2006, Steven and Litwin attended the closing

for the property.         Litwin produced a forged document drafted by

Steven and "notarized" with the false Espinal notary kit to claim

power of attorney to conduct the transaction on behalf of Bradley.

Using the power of attorney, Litwin signed documents confirming the

false information about Bradley's employment, assets, and intent to

live in the property as his primary residence.

            2.    55 Lawrence Street

            The next transaction involved 55 Lawrence Street, a

three-family home in Salem, Massachusetts.                In the fall of 2006,

Beatrice Jimma Shea, the owner of the property, asked Pedro -- who

had previously been successful in helping Shea rent a unit in the

home -- to help her either find a tenant for one of the units or

sell the property.             Pedro arranged for Shea to enter into an

agreement with Bradley whereby Bradley would lease 55 Lawrence

Street    and    have    the    option    of    purchasing    the    property     and

converting it into condominiums.                 Shortly thereafter, Steven,


                                          -4-
posing as Bradley, attempted to convince Shea to sell the property

to him so he could turn around and sell the units as condominiums.

When   Shea    refused,   Steven   forged   her   signature   on   numerous

documents, thus giving Bradley power of attorney to conduct the

transactions. To make the documents appear legitimate, Steven used

the fake Espinal notary kit.

              Using these forged documents, the Sotos "sold" each of

the three units of 55 Lawrence Street to straw buyers.         Pedro sold

Unit 1 to Pamela Landess in January 2007 after agreeing to pay her

$8,000 for her participation.       At closing, Steven -- still posing

as Bradley -- used the forged power of attorney to sign Bradley's

name as attorney in fact for Shea, the seller.

              Carmen, meanwhile, paid Medelin de la Cruz $10,000 for

her assistance in purchasing Units 2 and 3 for $225,000 and

$230,000, respectively.      In preparation for the sales, Carmen and

Steven submitted de la Cruz's loan applications which substantially

overstated de la Cruz's salary, failed to disclose de la Cruz's

prior mortgages, and falsely represented that de la Cruz intended

to make each unit her primary residence.          The loans were approved,

and the closings took place in January and February of 2007.          Like

with Unit 1, Steven attended the Unit 2 closing as Bradley and used

the forged power of attorney to sign Bradley's name as attorney in

fact for Shea, the seller.     As for Unit 3, a different approach was

taken.   Prior to closing, Steven used the fake Espinal notary kit


                                    -5-
to transfer title from Shea to Bradley.             Thus, Litwin was able to

attend the closing for Unit 3 as attorney in fact for Bradley, the

seller.

            3.   399 Orange Street

            In January 2007, Steven and Pedro arranged for Bradley to

purchase 399 Orange Street in Springfield, Massachusetts.                 On the

loan application, Pedro provided his phone number as the contact

number for Bradley. When the loan officer -- somewhat skeptical of

the application -- called the number two days before the closing,

someone purporting to be Bradley answered the phone and verified

false information.     At the closing itself, Steven signed Bradley's

name on the loan documents containing the same false information

that had been verified two days earlier.                  This included, for

example, that Bradley earned $11,500 each month from his employment

at   Steven's    barbershop    and   from    his    ownership     of   Aggressive

Construction -- a fake company formed by Steven in Bradley's name.

Steven    also   verified   the   accuracy     of   the    loan   application's

liability section, which omitted any mention of Bradley's mortgage

for 242 Main Street.

            4.   21 Dudley Street

            Finally,   in     December      2006/January    2007,      Karen   and

Christopher Faison, the owners of 21 Dudley Street in Haverhill,

Massachusetts, agreed to allow the Sotos to convert their property

into three condominiums, to sell the units, and to keep any


                                      -6-
proceeds above the $365,000 they originally paid for the property.

The sale of these units began as legitimate sales: Carmen's cousin

and   her   husband   were   to   purchase    the   first   unit   and   Ángel

Rodríguez, Carmen's longtime family friend, intended to purchase

the other two units as investments.          Prior to the closings in May

2007, however, Rodríguez changed his mind when he realized that the

mortgage payments would exceed the rent rolls.

            Rodríguez thus informed Carmen that he did not want to go

through with the purchases, but Carmen proceeded anyway.                  She

enlisted Yéssica Amaro -- Rodríguez's stepsister and Steven's

girlfriend -- to execute a forged power of attorney and to attend

the closings on Rodríguez's behalf.2         With the power of attorney in

hand, Amaro completed the transactions.             As a result, absent his

knowledge and despite his intentions to the contrary, Rodríguez

purchased both units and obtained two loans to do so.

B.    The Trial Proceedings

            In connection with these four fraudulent real estate

transactions, the Sotos were charged in a thirteen-count indictment

on September 8, 2011. Steven was charged with seven counts of mail

fraud (Counts One, Four, Six, Seven, Ten, Twelve, and Thirteen) and

six counts of aggravated identity theft (Counts Two, Three, Five,

Eight, Nine, and Eleven); Pedro was charged with five counts of


2
   Unlike the other transactions, the fake Espinal notary kit was
not used to notarize Amaro's power of attorney. Instead, Carmen
had her cousin, Yaimet Vallejo, notarize the document.

                                     -7-
mail fraud (Counts One, Four, Six, Seven, Ten) and three counts of

aggravated identity theft (Counts Three, Five, and Eleven); and

Carmen was charged with four counts of mail fraud (Counts Six,

Seven, Twelve, and Thirteen).

             After a    fourteen-day trial -- the relevant details of

which are addressed below -- Pedro and Carmen were convicted on all

counts, while Steven was convicted on every count except the two

mail fraud counts related to 21 Dudley Street (Counts Twelve and

Thirteen).        The district court sentenced Steven to sixty-five

months of imprisonment followed by four years of supervised release

and   ordered     him   to    pay   $1,055,474     in    restitution.     Pedro,

meanwhile, was sentenced to forty-eight months of imprisonment,

three years of supervised release, and ordered to pay $1,055,474 in

restitution.      Finally, the district court sentenced Carmen to one

year and one day of imprisonment (six months of which were served

in home confinement), three years of supervised release, and an

order to pay $792,559 in restitution.                   All three Sotos timely

appealed.

                                II.   Discussion

A.    Motion to Suppress

             1.   Relevant Background

             While   law     enforcement     did   not   become   aware   of   the

fraudulent real estate transactions until 2007, Steven was on their

radar much earlier in relation to a number of unrelated fraudulent


                                       -8-
schemes.    First, on March 16, 2006, Eastern Bank issued a fraud

alert   after   Steven   and    his   brother,   Pedro,   Jr.,   negotiated

counterfeit checks.

            Then, a couple weeks later, on April 3, 2006, Motorcycles

of Manchester reported to New Hampshire authorities that they had

sold two motorcycles to a male and female using a fraudulent

cashier's    check   issued     by    St.   Jean's   Credit   Union.     An

investigation revealed that Steven had recently opened an account

at the credit union and purchased three official bank checks with

information similar to the counterfeit check.             When authorities

showed a Motorcycles of Manchester employee a photo array, she

stated that two people "looked familiar": Steven and Amaro.

            A similar incident occurred at North Reading Motor Sports

Inc. On April 12, 2006, the company alerted authorities that on or

about April 6, 2006, St. Jean's Credit Union had issued a check to

Steven in the amount of $5.00. However, the check had been altered

to read $20,350.00 and had been used to purchase two motorcycles

from North Reading Motor Sports.        In connection with the purchase,

Steven had submitted a credit application listing Paradise Real

Estate as his employer.        A third incident with comparable details

occurred at Kelly Motor Sports in Danvers, Massachusetts, as well.

            On April 28, 2006, after learning that Steven was the

affiant on documents submitted to the Massachusetts Registry of

Motor Vehicles, Massachusetts State Police obtained a warrant to


                                      -9-
arrest Steven, who lived with his parents at 56 Lawrence Road in

Lynn,   Massachusetts   ("56   Lawrence   Road"   or   the   "Soto   Family

Residence"). When law enforcement went to arrest Steven, they were

unable to locate him.    However, one of the officers executing the

warrant entered a fenced-in area of the property, used a flashlight

to look into a garage window, and observed a motorcycle with a

license plate matching one of the motorcycles that had been

purchased fraudulently and reported stolen.            Based primarily on

this discovery, the police obtained a search warrant for 56

Lawrence Road.     The search of the house and a desktop computer

found inside the house uncovered three stolen motorcycles and a

significant number of documents, many related to the use of

counterfeit checks to purchase the motorcycles.               For reasons

unclear from the record, the authorities never arrested Steven,

instead continuing their investigation.

           Almost one year later, on February 2, 2007, Steven

returned to Eastern Bank, this time pretending to be Bradley.           He

withdrew $9,500 from an account he had opened in December 2006

under Bradley's name without incident, but due to his odd behavior,

the bank teller became suspicious and alerted Eastern Bank's fraud

investigator.    The investigator, recognizing Steven's picture from

the March 2006 alert, issued another security alert.           Later that

same day, Steven returned to Eastern Bank and, using a driver's




                                  -10-
license and credit card issued in Bradley's name, tried to cash a

check paid to Bradley.    The bank quickly notified the police.

            When the officers arrived and questioned Steven, he told

them that Bradley was his friend and business partner and that

because Bradley was in jail, Bradley had given Steven power of

attorney.    In support of this claim, Steven showed the officers

documentation notarized by Espinal.      The bank teller, however,

informed the police that Steven never claimed power of attorney but

rather passed himself off as Bradley.   Given this information, the

officers arrested Steven.

            As they escorted Steven from the bank, the police saw

Steven gesture to a female sitting inside a grey Chrysler. A short

while later, at the police station, the officers overheard Steven's

phone call where he told the listener "[d]on't show up at the

police station with the Chrysler" and "[c]all Jeff, he'll know what

to do with the cars."    Despite this warning, Amaro and Litwin soon

arrived at the police station in the grey Chrysler.   The officers,

suspicious of both the gesture in the bank parking lot and Steven's

subsequent phone call, checked the registration for the Chrysler.

They discovered that it had been purchased just a few days earlier

-- on January 29, 2007 -- and was registered to Bradley.      Given

that Bradley was incarcerated at the time and that Steven had just

attempted to pass himself off as Bradley at Eastern Bank, the

officers suspected that this registration was also fraudulent, so


                                 -11-
when Amaro and Litwin confirmed that the Chrysler belonged to

Bradley, the police seized it.

            An inventory search of the Chrysler uncovered documents

related to three vehicles purchased in Bradley's name in December

2006 and January 2007, a Gateway laptop computer, and a document

seeming to give Steven power of attorney for Bradley.       Subsequent

investigation by the police discovered that the power of attorney

was forged and that Steven had claimed to be Bradley when the

Chrysler was purchased at the dealership.

            On March 30, 2007, United States Secret Service Special

Agent Trent Everett applied for a search warrant for the Gateway

laptop.     The affidavit in support of the warrant discussed the

investigation of Steven prior to the 2006 search of the Soto Family

Residence, the information obtained in connection with that search,

the   events   surrounding   Steven's   February   2007   arrest,   the

investigation following the arrest, and the inventory search of the

Chrysler.    As to the 2006 search of the Soto Family Residence, the

affidavit stated as follows:

            6.   Later on April 28, 2006, I accompanied
            local and State Police officers to execute the
            arrest   warrants   for   Steven   and   Pedro
            Soto[, Jr.].    Upon arrival at 56 Lawrence
            Road, an officer saw a motorcycle bearing
            Massachusetts license plate number SZ6659
            through a garage window. Officers immediately
            learned that the motorcycle had been reported
            stolen   on   April   1,  2006   in   Danvers,
            Massachusetts.   After observing that nobody
            appeared to be present at 56 Lawrence Road,
            officers set up a surveillance of the

                                 -12-
residence. Officers also obtained, from the
Lynn District Court, a warrant to search 56
Lawrence Road.

7. Also on April 28, 2006, I participated,
along with officers of the Lyn[n] Police
Department, North Reading Police Department,
and Massachusetts State Police, in executing
the search warrant at 56 Lawrence Road in
Lynn, Massachusetts. Among the items seized
during the search warrant were three stolen
motorcycles, a Dell desk top computer,
official bank checks, Massachusetts driver's
licenses   in   various    names,   fraudulent
documents purporting to have been issued by
the Massachusetts Registry of Motor Vehicles
("RMV"), and counterfeit bank documents. Also
seized was [a] handwritten document, which
appeared to [be] Steven Soto's first-person
account of his participation in various
criminal activities.

8. On May 24, 2006, the Lynn District Court
issued a warrant to search the desk top
computer seized during the search of 56
Lawrence Road.    A forensics examination of
that computer revealed images of checks,
driver's licenses, a typed version of the
first-person   account   of   Steven   Soto's
participation in various criminal activities
. . . , Massachusetts RMV documents, and
fraudulent lien releases for vehicles. . . .

9. The names on the driver's licenses found
scanned into the computer seized at 56
Lawrence Road were Christine Escribano . . . ,
Pedro Soto . . . , Pedro M. Soto . . . and
Geovany Anthony Jiménez . . . .

10. It is apparent that the computer seized
at 56 Lawrence Road was used to generate
documents used in fraudulent transactions such
as the one described above. Images of bank
checks located on that computer match bank
checks found during the search [of] 56
Lawrence Road.    They also match counterfeit
checks that have been used to purchase cars
and motorcycles. Other document[s] apparently

                    -13-
              generated by using that computer include
              fictitious employment pay stubs, fraudulent
              lien releases, fraudulent driver's licenses,
              and fraudulent titles of ownership.

Based on this information and the evidence gathered after Steven's

February 2007 arrest, the warrant was issued, and the search of the

laptop uncovered W-2 forms for Carmen and Bradley, pay stubs

showing payments from Paradise Real Estate to Bradley, and a cable

bill in Bradley's name.

              On May 16, 2007, Agent Everett applied for a warrant to

search      the   Soto   Family      Residence     at   56   Lawrence   Road.     The

affidavit in support of this warrant included the same information

as    the    warrant     for    the    Gateway     laptop     but   also   contained

information that law enforcement had subsequently discovered. This

consisted of: (1) the contents of the Gateway laptop; (2) a website

advertising an unauthorized raffle for 56 Lawrence Road "mortgage

free"; (3) that Steven and Pedro had used Bradley's identity to buy

real estate such as 55 Lawrence Street and 399 Orange Street; and

(4) recorded phone conversations in February and March 2007 between

Steven (while incarcerated) and his parents at 56 Lawrence Road

which discussed criminal activity. The magistrate judge authorized

the   search      warrant      for    the   Soto   Family     Residence,    and   the

subsequent search uncovered additional incriminating pieces of

evidence for all three members of the Soto Family.3


3
   The parties do not detail what exactly was discovered, but
Steven alleges that forty-nine of the exhibits introduced at trial

                                            -14-
           Prior to trial, Defendants filed a motion to suppress the

evidence seized from the Gateway laptop and from the 2007 search of

56 Lawrence Road.      They argued that in a separate proceeding

charging Steven with fraud and identity theft in connection with

the above-described motorcycles and automobiles, the district court

had suppressed the evidence obtained during the April 2006 search

of the Soto Family Residence because it concluded that the officer

violated Steven's Fourth Amendment rights when he entered the

curtilage and observed the motorcycle in the garage, and without

that   knowledge,   there   was   no   probable   cause   to   search   the

residence.   According to the Sotos, this suppression ruling was

entitled to collateral estoppel in the present case as well.

Therefore, the inclusion of the fruits of that search in the

affidavits supporting the warrants for the subsequent searches of

the laptop and Soto Family Residence unconstitutionally tainted

them, requiring suppression of that evidence as well.

           The district court held an evidentiary hearing on the

motion on January 11, 2013, during which Agent Everett, the

affiant, testified.    Agent Everett conceded that the April 2006

search "g[a]ve us a lot of information that we went forward on,"

but also testified that even without that information, given the

wealth of other evidence and information the officers had, they




were seized during the search.

                                  -15-
still would have obtained search warrants for the laptop and

residence.

              On January 14, 2013, the court orally announced its

ruling.       Though     it   agreed   that    the   Sotos   were   entitled   to

collateral estoppel as to the suppression of the April 2006 search,

the   court     denied    the   motion    to    suppress,    finding    it   "not

meritorious" due to the independent source doctrine.                   As to the

laptop, the court explained that

              [t]he law enforcement officers were not
              prompted to seek a warrant because of the
              information derived from the unlawful search
              of Lawrence Street in 2006[;] rather they
              would have seized the Chrysler and obtained a
              warrant for the search of the computer without
              that information.

                     Law enforcement had substantial reason
              to believe that Steven Soto was involved in
              fraud before April 28, 2006.    Much of that
              information is in the April 28, 2006 search
              warrant . . . . Amaro was described in the
              affidavit in support of that warrant as a
              person in whose name fraudulently-obtained
              vehicles were put. . . .

                     In addition, without Paragraphs 6 to
              10, which include suppressed information
              derived from the 2006 search, um, the
              affidavit for the laptop, viewed objectively,
              contains ample information to establish
              probable cause to search the computer.      A
              reasonable magistrate would have issued the
              warrant even if it did not contain any of the
              unlawfully-obtained   information  that   was
              included in the affidavit.

Its explanation as to the 2007 search of 56 Lawrence Road was

similar:


                                       -16-
          Once again I find the government has proven
          that law enforcement was not prompted to get
          the 2007 warrant for Lawrence Road by the
          fruits of the unlawful 2006 search. It would
          have sought that warrant without information
          derived from the 2006 search.     Among other
          things, law enforcement knew that the three
          defendants lived at that residence. The First
          Circuit has recognized that criminals often
          keep    incriminating     items    in   their
          residences. . . . However, there was far more
          than that expert knowledge on the part of
          Everett in this case.

                 For   example,   as   recited  in   his
          affidavit, 56 Lawrence Road had been offered
          as a prize in an unlawful raffle . . . . In
          addition,    Steven    Soto's    tape-recorded
          telephone calls from the Essex County jail
          reflected that he was discussing criminal
          activity with his parents while they were at
          Lawrence Road, indicating that they knew of
          his criminal activity and that that would be a
          safe haven or a safer haven for keeping
          evidence of it.     In addition, without the
          information derived from the unlawful search
          in 2006, there was ample evidence establishing
          probable cause to search Lawrence Street.

          2.   The Motion Was Properly Denied

          Steven argues that the district court misapplied the

independent source doctrine and thus erroneously denied the Sotos'

joint motion to suppress the evidence seized from the 2007 searches

of the grey Chrysler and Soto Family residence.   We disagree.

          In Murray v. United States, the Supreme Court explained

that the Fourth Amendment's "exclusionary rule . . . prohibits the

introduction of derivative evidence . . . that is the product of

the primary evidence, or that is otherwise acquired as an indirect

result of the unlawful search, up to the point at which the

                               -17-
connection with the unlawful search becomes so attentuated [sic] as

to dissipate the taint."      487 U.S. 533, 536-37 (1988) (internal

quotation marks omitted).     However, the point of the rule is "in

deterring unlawful police conduct" and "putting the police in the

same, not a worse, position that they would have been in if no

police error or misconduct had occurred."         Id. at 537 (emphasis in

original) (quoting Nix v. Williams, 467 U.S. 431, 443 (1984)). The

exclusionary rule is not meant to be a windfall for a defendant.

Accordingly, "information which is received through an illegal

source is considered to be cleanly obtained when it arrives through

an independent source."      Id. at 538-39 (quoting United States v.

Silvestri,   787 F.2d 736,   739     (1st   Cir.   1986));   see   also

Silverthorne Lumber Co. v. United States, 251 U.S. 385, 392 (1920)

("Of course this does not mean that the facts thus [illegally]

obtained become sacred and inaccessible.          If knowledge of them is

gained from an independent source they may be proved like any

others . . . .").

          This independent source doctrine applies to both the

"rediscovery of intangible evidence already discovered" and the

"reseizure of tangible evidence already seized."          Murray, 487 U.S.

at 542; see also id. ("So long as a later, lawful seizure is

genuinely independent of an earlier, tainted one . . . there is no

reason why the independent source doctrine should not apply."). In

the case of a search warrant premised on an application containing


                                   -18-
illegally obtained evidence -- the issue before the Murray Court

and    before   us    today       --   the   fruits     of     that    search     would   be

admissible through the independent source doctrine unless (1) "the

agents' decision to seek the warrant was prompted by what they had

seen    during"      the    initial     illegal       search    or    (2)   "information

obtained    during         that   [illegal         search]   was      presented    to     the

Magistrate and affected his decision to issue the warrant."                             Id.

            We had the opportunity to interpret Murray in United

States v. Dessesaure, 429 F.3d 359, 365 (1st Cir. 2005).                             After

detailing Murray and examining its place in Supreme Court Fourth

Amendment jurisprudence, we looked at the two situations laid out

in Murray as not justifying the use of the independent source

doctrine and concluded that they formed a two-prong test.                            As to

the first prong -- that "the agents' decision to seek the warrant

was [not] prompted by what they had seen during their initial

entry" -- we explained that this was a subjective analysis: "would

these particular police officers have sought the warrant even if

they had not known, as a result of the illegal search," that

relevant evidence was present in the apartment.                         Dessesaure, 429
F.3d at 369.      We cautioned, however, that "it should not be proven

by purely subjective means."                 Id.     To the contrary, "[i]n making

the factual determination as to the police officers' intent, the

district court is not bound by after-the-fact assurances of their

intent, but instead must assess the totality of the attendant


                                             -19-
circumstances     to    ascertain      whether   those   assurances     appear

'implausible.'"       Id.

             As to the second prong -- whether such information

"affected [the Magistrate's] decision to issue the warrant" -- we

acknowledged a seeming tension with Franks v. Delaware, 438 U.S.
154 (1978), but ultimately held that

             the Court in Murray did not intend to add
             anything to the pre-existing Franks approach
             to evaluating warrant applications containing
             tainted information . . . . Thus, when faced
             with a warrant containing information obtained
             pursuant to an illegal search, a reviewing
             court must excise the offending information
             and   evaluate   whether   what   remains   is
             sufficient to establish probable cause.

Dessesaure, 429 F.3d at 367.

             Steven contends that our determination in Dessesaure that

the second Murray factor is synonymous with a Franks analysis

directly contradicts Murray's plain language, and thus cannot

stand.   This argument is easily dispensed with.            "We have held,

time   and   again,    that   in   a   multi-panel   circuit,   prior    panel

decisions are binding upon newly constituted panels in the absence

of supervening authority [such as a new Supreme Court opinion or an

en banc decision] sufficient to warrant disregard of established

precedent."     Muskat v. United States, 554 F.3d 183, 189 (1st Cir.

2009) (quoting United States v. Wogan, 938 F.2d 1446, 1449 (1st




                                       -20-
Cir. 1991)).    Steven points to no recent Supreme Court case or en

banc opinion questioning Dessesaure, and thus it is binding.4

          Steven also argues that, even if Dessesaure is correct,

the district court misapplied it.          Our review of the district

court's decision is bifurcated: its determination on prong one --

whether the agents' decision to seek the warrant was prompted by

the initial illegal search -- is a factual finding subject to clear

error review while its prong two determination -- whether the

information    obtained   during   the    illegal   search   affected   the

magistrate's decision -- is a legal conclusion reviewed de novo.

United States v. Siciliano, 578 F.3d 61, 69 (1st Cir. 2009);

Dessesaure, 429 F.3d at 365; United States v. Weidul, 325 F.3d 50,

51 (1st Cir. 2003).

          Turning to prong one, we find no clear error with the

district court's conclusions.        Before the illegal April 2006


4
    We note, however, that even if we were able to revisit
Dessesaure, such a revisiting would begin with the observation that
the Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, and
Eleventh Circuits have all interpreted Murray the same way, and for
what it's worth, the Supreme Court has denied petitions for
certiorari in many of those cases. See United States v. Swope, 542
F.3d 609, 614 (8th Cir. 2008), cert. denied, 555 U.S. 1145 (2009);
United States v. Jenkins, 396 F.3d 751, 760 (6th Cir. 2005), cert.
denied, 546 U.S. 813; United States v. Davis, 313 F.3d 1300, 1304
(11th Cir. 2002), cert. denied, 540 U.S. 827 (2003); United States
v. Markling, 7 F.3d 1309, 1316 (7th Cir. 1993); United States v.
Johnson, 994 F.2d 980, 987 (2d Cir. 1993), cert. denied, 510 U.S.
959; United States v. Restrepo, 966 F.2d 964, 968-70 (5th Cir.
1992), cert. denied sub nom Pulido v. United States, 506 U.S. 1049
(1993); United States v. Herrold, 962 F.2d 1131, 1141 (3d Cir.
1992), cert denied, 506 U.S. 958; United States v. Gillenwaters,
890 F.2d 679, 681-82 (4th Cir. 1989).

                                   -21-
search, law enforcement officials were already investigating Steven

for fraud and identity theft.      After being alerted by Eastern Bank

in 2007 that Steven was once again trying to pass counterfeit

checks, they arrested Steven and escorted him off the premises.

While doing so, they observed Steven signal to a woman in a grey

Chrysler and then later overheard Steven on the phone telling the

listener not to bring the Chrysler to the police station. Thus, it

is not at all surprising that when the Chrysler nevertheless showed

up at the police station, the officers wanted to see what was

inside.   After validly seizing the Chrysler and conducting an

inventory search, the officers found a power of attorney later

determined to be forged, documentation that the vehicles were

registered     in   Bradley's   name   (also   later   determined   to   be

fraudulent), and the Gateway laptop.       With these forged documents

located in close proximity to the laptop, and contained in a

vehicle Steven did not want brought to the station, there is little

doubt that any reasonable officer would have believed the laptop

was involved in the fraud and would have wanted to search it.            We

thus agree with the district court's conclusion that Everett's

decision to obtain the search warrant was not prompted by the 2006

search, and therefore there is no clear error.

             We reach the same conclusion regarding the 2007 search of

56 Lawrence Road.       The district court believed Agent Everett's

testimony that he would have wanted to search the residence even


                                   -22-
without the information learned in the 2006 search: (1) because

there was ample evidence that Steven was engaged in fraud and

identity theft; (2) because of his belief that those engaging in

fraud often keep evidence of the fraudulent activity in their home;

(3) because of the unauthorized "raffle" offering the Soto Family

Residence as a "mortgage free" prize; and (4) because of the jail-

house call between Steven and his parents openly discussing the

fraud and thus suggesting that they, too, were either involved in

or aware of the fraud and would thus likely provide a safe haven

for evidence.   Though this rationale is not as convincing as the

rationale for obtaining a warrant for the laptop, it was not

clearly erroneous for the district court to conclude as it did that

Agent Everett would have still sought the search warrant for 56

Lawrence Road without the evidence seized during the 2006 search.

          Steven counters that the district court failed to take

into account all of the new leads and suspects uncovered during the

2006 search, which he claims "catapulted the investigation . . .

light years ahead."    But even ignoring everything that happened

prior to Steven's attempt to pass fake checks at Eastern Bank in

2007, "the totality of the attendant circumstances" from February

2007 onward support Agent Everett's assurances.    See Dessesaure,
429 F.3d at 369.   Similarly, Agent Everett's candid acknowledgment

that the 2006 evidence was a factor in his initial decision to seek

the warrants does not undermine our conclusion.    The question is


                                -23-
not whether the evidence did influence the officer's decision --

how could it not?5 -- but whether the same decision would have been

made if the evidence had not been known.                  The district court

concluded that it would have, and we are not "left with a definite

and firm conviction" that this was a mistake. See United States v.

Brake, 666 F.3d 800, 804 (1st Cir. 2011) ("[C]lear error exists

only if, after considering all the evidence, we are left with a

definite and firm conviction that a mistake has been made."

(internal quotation marks omitted)). Accordingly, prong one of the

Murray/Dessesaure test is satisfied for both searches.

               As for prong two, the district court correctly concluded

that with the paragraphs containing the illegal evidence excised,

there was still enough information to establish probable cause that

both    "(1) a crime has been committed (the 'commission' element),

and (2) enumerated evidence of the offense will be found at the

place to be searched (the 'nexus' element)."                United States v.

Strother, 318 F.3d 64, 67 (1st Cir. 2003).               Steven only contests

the    nexus    element,   however,   so     that   is   where   we   focus   our

discussion.       For probable cause to exist, "the facts presented to

the magistrate need only 'warrant a man of reasonable caution' to

believe that evidence of a crime will be found."             United States v.



5
  Indeed, given the evidence discovered during the 2006 search and
the facts presented at the hearing, we would be highly skeptical if
Agent Everett had testified that the 2006 search had had no impact
on his decision to seek the 2007 warrants.

                                      -24-
Feliz, 182 F.3d 82, 86 (1st Cir. 1999) (quoting Texas v. Brown, 460
U.S. 730, 742 (1983) (plurality opinion)).             They do not "demand

showing that such a belief be correct or more likely true than

false."    Id. (internal quotation marks omitted).

            Regarding the search of the laptop, we have little doubt

that a nexus was established.           As discussed above, the laptop

accompanied Steven on his trip to commit fraud on Eastern Bank and

was discovered in a vehicle fraudulently registered to Bradley and

which Steven had instructed Amaro not to bring to the police

station.    Located inside this vehicle was not only the laptop, but

also   a   forged    power   of   attorney   and   fraudulent   registration

records.    Given the laptop's proximity to the forged documents and

its    location     in   a   fraudulently    registered   vehicle,   it   was

reasonable to believe that the laptop might also be an instrument

of Steven's criminal activity and thus might contain additional

evidence.    See United States v. Scott, 270 F.3d 30, 59 (1st Cir.

2001) (adopting the rationale of United States v. Scott, 83 F.

Supp. 2d 187, 197 (D. Mass. 2000), that "it is equally reasonable

to suppose that someone allegedly engaged in bank fraud and

producing false securities on his computer would have records of

the bank fraud and false securities on that computer").              Indeed,

Agent Everett stated as much in his affidavit.            This is sufficient

to establish the nexus element.         See Feliz, 182 F.3d at 86.




                                     -25-
              There was also probable cause to believe that evidence of

the fraudulent schemes would be found at 56 Lawrence Road.             Agent

Everett's affidavit stated that in his "experience and in the

experience of other [Secret Service] agents, individuals engaged in

fraud and identity theft keep at their residences records related

to and used in their criminal activities."          Not only have we time

and again "endorsed the concept that a law enforcement officer's

training and experience may yield insights that support a probable

cause determination," United States v. Floyd, 740 F.3d 22, 35 (1st

Cir. 2014) (citing cases), but the additional untainted information

contained in the affidavit supported this finding.            The affidavit

noted that the search of the Gateway laptop found in the Chrysler

uncovered pay stubs from Paradise Realty to Bradley, thus linking

Paradise Realty -- which was owned and operated by Steven, Carmen,

and Pedro -- to the fraudulent schemes.        Given that Steven and his

parents openly discussed criminal activity during Steven's jail-

house phone call, it was unlikely that Steven was using Paradise

Realty for his fraud without his parents knowledge, and more likely

that Carmen and Pedro were involved in these schemes.6            And because

all   three    lived   at   56   Lawrence   Road,   it   is   a   "practical,

commonsense" conclusion that they might keep evidence of their

fraud and identity theft -- such as additional computers, scanners,



6
   In fact, the affidavit also alleged that Pedro was involved in
a real estate transaction which fraudulently used Bradley's name.

                                     -26-
bank records, and identification documents -- there.                     Feliz, 182
F.3d at 86; see also Floyd, 740 F.3d at 35; Scott, 270 F.3d at 59

(adopting   the     rationale   of   Scott,    83    F.    Supp.    2d    at   197).

Therefore, there is a sufficient nexus to both the Gateway laptop

and   the   Soto    Family   Residence,      and    thus    prong   two     of   the

Murray/Dessesaure test is satisfied.7

            Finding     no   clear   error    with    the    district       court's

conclusion that Agent Everett's decision to seek the 2007 warrants

was not prompted by the illegal April 2006 search and concluding

that there was a sufficient nexus to both the laptop and the Soto

Family Residence, we hold that there was an independent source for

the 2007 searches, and thus the evidence seized from the searches

was admissible.       Accordingly, the district court properly denied

the Sotos' motion to suppress.

B.    Double Jeopardy

            1.     Relevant Background

            During the third week of trial, Steven filed a pro se

motion8 to dismiss all of the charges against him.                  According to



7
   The government and district court also relied on the fact that
56 Lawrence Road was featured "as first prize for an unauthorized
raffle."    However, the raffle instructed purchasers to mail
payments to the address for Paradise Real Estate, and not the Soto
Family Residence, so it is unclear to us how this factor supports
a nexus between the illegal schemes and 56 Lawrence Road.
8
   Steven's counsel declined to sign the motion as counsel of
record but agreed to present it to the district court on Steven's
behalf.

                                     -27-
Steven,   the    indictment   violated       the   Fifth   Amendment's   Double

Jeopardy Clause because the current charges all stemmed from the

illegal use of the same identities -- Bradley and Espinal -- that

formed the basis of the prior motorcycle and automobile charges

(discussed above) he was ultimately convicted of.               See generally

United States v. Soto, 720 F.3d 51 (1st Cir. 2013) (reviewing his

prior convictions).     In essence, Steven argued that each count of

identity theft and fraud was not an isolated event, but rather an

ongoing conspiracy, and thus he was being twice prosecuted for the

same crimes in violation of the Fifth Amendment.

           The    district    court   in     its   discretion   opted    not   to

officially consider Steven's pro se motion,9 noting that pro se

pleadings by represented defendants are disruptive and that the

time for motions to dismiss had long since passed.                 Still, the

district court explained that even if it were to consider Steven's

pro se motion, the motion would fail for a number of reasons: (1)

there was no good cause to excuse the requirement that double

jeopardy motions be filed pretrial; (2) the motion lacked merit

because the earlier case involved different defendants, different

victims, and different evidence (though there was some evidentiary




9
  In United States v. Tracey, 989 F.2d 1279, 1285 (1st Cir. 1993),
we explained that because a district court "enjoys wide latitude in
managing its docket and can require represented parties to present
motions through counsel," the district court did not abuse its
discretion in refusing to consider the defendant's pro se motions.

                                      -28-
overlap); and (3) there was no prejudice to Steven by his counsel's

refusal to file the motion.

           2.   Steven Was Not Subject to Double Jeopardy

           On   appeal,   Steven   raises    the   same   double   jeopardy

argument -- once again through a pro se filing.           This claim lacks

merit.10   The Double Jeopardy Clause of the Fifth Amendment states

that no person can "be subject for the same offence to be twice put

in jeopardy of life or limb."        U.S. Const. amend. V; see also

United States v. Feliz, 503 U.S. 378, 385 (1992) ("At its root, the

Double Jeopardy Clause forbids the duplicative prosecution of a

defendant for the 'same offence.'").        In deciding whether multiple

prosecutions under the same statute violate the Due Process Clause,

we look at whether the crimes were different in place and time,

whether there was common conduct linking the alleged offenses,


10
   The government argues that this claim is waived because he did
not raise his double jeopardy argument prior to trial. However,
the government relies on a version of Rule 12 of the Federal Rules
of Criminal Procedure (as well as caselaw interpreting that Rule)
that has since been amended. The amended Rule 12 eliminated any
reference to waiver, instead explaining that

     [i]f a party does not meet the deadline for making a Rule
     12(b)(3) motion, the motion is untimely. But a court may
     consider the defense, objection, or request if the party
     shows good cause.

Fed. R. Crim. P. 12(c)(3). Indeed, the Advisory Committee Notes to
the 2014 Amendments specifically state that "the Committee decided
not to employ the term 'waiver'" because the initial rule was never
intended to "require[] any determination that a party who failed to
make a timely motion intended to relinquish a defense, objection,
or request that was not raised in a timely fashion." Rule 12 adv.
comm. notes to 2014 amend.

                                   -29-
whether the individuals involved in each offense were different,

and whether the evidence used to prove the offenses differed. Id.;

United States v. DeCologero, 530 F.3d 36, 71 (1st Cir. 2008);

United States v. Chagra, 653 F.2d 26, 29 (1st Cir. 1981).

             Here, there is little question that Steven's multiple

fraud counts do not implicate double jeopardy.                 Though he was

charged with multiple counts of fraud under the same section, each

count involved a different location -- 242 Main Street, 55 Lawrence

Street, 399 Orange Street, and 21 Dudley Street in the current case

and Motorcycles of Manchester, North Reading Motor Sports Inc.,

Kelly Motor Sports, and other car dealerships in his prior case.

Moreover, each event occurred during a different time -- the frauds

at issue in the present case occurred on different days between the

fall of 2006 and the spring of 2007 while the motorcycle and

automobile fraud began in March 2006.        Each fraudulent scheme also

involved different participants -- the properties were owned by

different individuals, the motorcycles and automobiles were owned

by   different   vendors,   and   the    mortgages     were    obtained   from

different lenders.     And while there was some overlap in evidence

amongst the different fraudulent transactions, the evidence for

each was far from identical.       See Felix, 503 U.S. at 386 ("[O]ur

precedents    hold   that   a   mere    overlap   in   proof    between    two

prosecutions does not establish a double jeopardy violation.");

Chagra, 653 F.2d at 29 (finding no double jeopardy violation where


                                   -30-
the     charged     offenses   occurred          during    different     times,       the

participants were different, the places differed, and the evidence

used to prove the offenses differed).

             The same is true regarding each count of aggravated

identity theft.       Though Steven was charged with multiple counts of

unlawfully using Bradley's and Espinal's identity, each count was

tied to a different and distinct underlying felony -- the fraud

related to the motorcycles and automobiles in the prior case and

the mail fraud related to each property in the present case.                          As

the Seventh Circuit explained in the context of an 18 U.S.C.

§ 924(c) gun possession case,

             [b]ecause the statute ties the gun possession
             charge to the underlying drug transaction, the
             unit of prosecution is each predicate offense
             in which a firearm is carried, used, or
             possessed with the intent to further the drug
             crime, as long as there is some meaningful
             difference in the conduct that led to each
             predicate offense. So in a case involving two
             drug offenses based on separate and distinct
             conduct, a defendant's carrying of a gun
             during   each   of  them   constitute[s]   two
             violations of section 924(c).

United    States     v.   Cejas,    761 F.3d 717,    731   (7th       Cir.   2014)

(alteration in original) (internal citations and quotation marks

omitted).     The same logic applies here.                The aggravated identity

theft     statute     makes    it   unlawful        to     "knowingly    transfer[],

possess[],     or    use[],    without      lawful        authority,     a    means    of

identification of another person" "during and in relation to any

enumerated felony violation enumerated in subsection (c)."                             18

                                          -31-
U.S.C. § 1028A(a)(1) (emphasis added).            Mail, bank, and wire fraud

are all enumerated felonies.           See id. § 1028A(c)(5).     Because each

use of Bradley's and Espinal's identity was distinct and in

furtherance of a different fraudulent scheme,11 each use constitutes

its own violation of § 1028A.            Steven's convictions therefore do

not stem from the same criminal conduct, and thus there is no

double jeopardy concern.

C.   Shea's Comments

           1.     Relevant Testimony

           One of the government witnesses was Shea, the owner of 55

Lawrence Street.         She testified that Steven, pretending to be

Bradley, attempted to obtain her signature on documents which would

have    allowed    him   to     sell    her    property   as   three    separate

condominiums. Shea refused to sign the documents and also secretly

recorded the conversation.             This recording was played at trial,

during which Steven was heard telling Shea that her refusal to sign

could   likely    result   in    a     federal   investigation.        Shea   then

responded to Steven that "[t]hey will find out the truth."                    When

the prosecutor asked Shea to explain her comment, Shea testified


11
    Steven also seems to argue that these were not independent
schemes, but rather one overarching conspiracy. Even if this were
true -- something we need not decide -- his argument would still
fail. "A substantive crime and a conspiracy to commit that crime
are not the 'same offence' for double jeopardy purposes." Felix,
503 U.S. at 389; see also DeCologero, 530 F.3d at 71-72 (finding no
double jeopardy violation in successive RICO prosecutions where the
enterprise was the same but the pattern of racketeering activity
was not); see also Cejas, 761 F.3d at 730-31.

                                        -32-
that she felt Pedro and Steven "were tricking" her and that she had

put her "trust in Pedro to sell [her] house" but that "they were

trying to steal [her] house from [her] and sell it and keep the

money for themselves."

            During cross-examination, Steven's counsel asked whether

Shea had spoken with John Briggs, an attorney, about the lease-

with-option-to-purchase agreement with "Bradley."             She avoided

answering the question, instead testifying that Briggs had told her

that Pedro was "not an honest person" and that it was because of

this statement that she "refused to sign the paper."             Steven's

counsel asked Shea to listen to his specific question, but Shea

again refused to respond, instead stating that she "do[es]n't trust

him."   The district court then instructed Shea to "[l]isten to the

question.    Say what is necessary to answer that question.         Don't

say anything else."

            2.   Standard of Review

            Pedro argues that this testimony contained inadmissible

character evidence, hearsay, and lay opinions, in violation of

Rules 404, 801, 802, and 701 of the Federal Rules of Evidence,

respectively.     He also contends that it was unduly prejudicial

under Rule 403 of the Federal Rules of Evidence.            Because Pedro

never objected at trial, our review would ordinarily be for plain

error. See United States v. Rodríguez-Adorno, 695 F.3d 32, 38 (1st

Cir.    2012).    However,   Pedro    claims   that   the   objection   was


                                 -33-
nevertheless preserved -- and thus subject to abuse-of-discretion

review -- because the district court sua sponte interjected,

essentially objecting for Pedro.        This argument lacks merit.

            Assuming without deciding that a party need not repeat an

objection already noted and acted upon by a trial judge sua sponte,

here nothing the trial judge said obviated the need to raise and

preserve the different points Pedro now wishes to raise for the

first time on appeal.      See Fed. R. Evid. 103(a); United States v.

Wallace, 461 F.3d 15, 35 n.11 (1st Cir. 2006) ("Because that

objection    was    on   different    grounds,   however,   we   deem   the

defendant's present argument of error, raised for the first time on

appeal, as unpreserved.").           Pedro alleges that the challenged

statements were inadmissible because they contained character

evidence, hearsay testimony, lay opinion testimony, and were unduly

prejudicial.       The district court's interjection, however, had

nothing to do with these claims of error.          Shea was refusing to

answer Steven's counsel's question and was instead opting to opine

on topics beyond the question's scope.           By instructing Shea to

listen to what was being asked and only answer that question, the

district court was simply attempting to keep Shea on topic; it was

taking no views on whether Shea's beyond-the-scope comments would

be inadmissible if relevant to the question asked.

            Accordingly, our review is for plain error.          Rodríguez-

Adorno, 695 F.3d at 38.     Under this review, we will only reverse if


                                     -34-
"(1) an error occurred (2) which was clear or obvious and which not

only (3) affected [] substantial rights, but also (4) seriously

impaired the fairness, integrity, or public reputation of judicial

proceedings."            Id. (alteration in original) (internal quotation

marks omitted).

              3.    There Was No Plain Error

              Pedro has failed to show that Shea's comments amount to

plain error.         First, Shea's comments were not improper character

evidence prohibited by Rule 404.                  While the Rule does prohibit

"[e]vidence of a person's character or character trait . . . to

prove that on a particular occasion the person acted in accordance

with    the    character        or   trait,"     evidence     of   bad   acts    may   be

admissible         for    other      purposes,    such   as    to    prove      "motive,

opportunity, intent, preparation, plan, [or] knowledge."                        Fed. R.

Evid. 404(a),(b); see also United States v. Joubert, 778 F.3d 247,

254 (1st Cir. 2015) ("The rule prohibits the prosecution from

introducing evidence that is extrinsic to the crime charged solely

for    the    purpose      of   showing    villainous       propensity."     (internal

quotation marks omitted)); United States v. George, 761 F.3d 42, 58

(1st Cir. 2014) (finding a recording discussing other bad acts

admissible because it painted a picture of the witness's and

defendant's relationship).                Shea's comments were not made to

establish that Pedro was a dishonest trickster trying to steal her

house, but rather were made to explain her reasons for telling


                                           -35-
Steven "[t]hey will find out the truth" and for refusing to sign

the documents to convert her property into condominiums. Thus, the

statements served an important non-propensity purpose -- namely

Shea's explanation and motivations for acting the way she did --

and were not improper character evidence.

           For similar reasons, Shea's statement that Briggs told

her Pedro was "not an honest person," is not improper hearsay

testimony. For evidence to be hearsay, and thus inadmissible under

Rule 802 of the Federal Rules of Evidence, the evidence must be "a

statement, other than one made by the declarant while testifying at

the trial or hearing, offered in evidence to prove the truth of the

matter asserted."     United States v. Cruz-Díaz, 550 F.3d 169, 176

(1st Cir. 2008) (internal quotation marks omitted); see also Fed.

R. Evid. 801(c).       While Briggs's comment was an out-of-court

statement, it was offered to explain Shea's rationale for refusing

to sign the documents presented by Steven -- and not to prove

Pedro's dishonesty.     Accordingly, it was not hearsay.           See Cruz-

Díaz, 550 F.3d at 176 ("Out-of-court statements offered not to

prove the truth of the matter asserted but merely to show context

-- such as a statement offered for the limited purpose of showing

what   effect   the   statement   had   on   the   listener   --    are   not

hearsay.").

           We also disagree with Pedro's contention that Shea's

comments that Pedro was "tricking" her and "trying to steal" her


                                  -36-
house and "keep the money for themselves" was improper opinion

testimony.   A lay witness may testify as to her opinion if it is

"(a) rationally based on the witness's perception; (b) helpful to

clearly understanding the witness's testimony or to determining a

fact in issue; and (c) not based on scientific, technical, or other

specialized knowledge . . . ." Fed. R. Evid. 701. Shea's testimony

stemmed from her perception of what the Sotos were doing, it was

helpful to explain why the Sotos might be trying to split and sell

the property as three condominiums without Shea's involvement or

consent, and it involved no special or technical knowledge.            We

therefore think that this testimony is on the acceptable side of

what is admissible, but even if it did cross the line, it did so

ever-so-slightly, and thus is in no way a "clear" or "obvious"

error establishing plain error.      See Rodríguez-Adorno, 695 F.3d at

38.

          Not to be deterred, Pedro argues that regardless of its

admissibility, the evidence should still have been excluded under

Rule 403, which allows a district court to exclude otherwise

admissible   evidence   "if   its   probative   value   is   substantially

outweighed by 'the danger of unfair prejudice.'"        United States v.

Varoudakis, 233 F.3d 113, 121 (1st Cir. 2000) (quoting Fed. R.

Evid. 403). "Unfair prejudice," however, is reserved for "evidence

that invites the jury to render a verdict on an improper emotional

basis" or for evidence that is "shocking or heinous" and "likely to


                                    -37-
inflame the jury."       Id. at 122 (internal quotation marks and

citations omitted).     Nothing that Shea testified to rises to this

level.

           Accordingly, the admission of Shea's testimony was not

plain error.

D.   The GAO Report

           1.   Relevant Background

           Carmen and Steven pursued a "condonation" -- or good

faith -- defense, arguing that they lacked the intent to defraud

because the mortgage lenders were aware of and tacitly approved of

the Sotos' conduct.12     According to the Sotos, because mortgage

lenders were so focused on making as many loans as possible which

they could then turn around and resell into securitizations,

underwriting standards were lax and the lenders were not interested

in what information the borrower provided or even if the loan would

default.   Carmen and Steven made this argument mostly through

cross-examination of government witnesses, though the Sotos also

tried to introduce a report from the Government Accountability

Office ("GAO") which concluded that

           [t]he role of nonbank mortgage lenders in the
           recent financial collapse provides an example
           of a gap in our financial regulatory system
           resulting from activities of institutions that
           were generally subject to little or no direct
           oversight   by   federal  regulators.      The


12
   Pedro's defense, meanwhile, contended that all of the closings
were legitimate.

                                 -38-
          significant participation by these nonbank
          lenders in the subprime market -- which
          targeted products with riskier features to
          borrowers with limited or poor credit history
          -- contributed to a dramatic loosening in
          underwriting standards leading up to the
          crisis.

(footnote omitted).      According to the Sotos, the GAO Report

"encapsulate[d] the entire defense" and was probative "on the issue

of what the climate was during this period of time."     The district

court disagreed, excluding the report under Rule 403 of the Federal

Rules of Evidence.    According to the district court,

          The GAO report says nothing about the
          particular lenders in this case, it only, in
          the proffered excerpt, mentions a "dramatic
          loosening of underwriting standards." That's
          a general observation. The report, as I said
          yesterday, as a whole focuses on the need for
          better federal regulation.

                 Assuming without finding that the GAO
          report is a public record admissible under
          Rule 803[8], I find that Rule 403 operates to
          exclude it. It has little, if any, probative
          value with regard to the particular lenders
          involved in this case.    The defendants have
          evidence that one lender knew that Landess was
          not moving into the property at issue.      So
          it's   my  present   intention   to   give   a
          [condonation] instruction.    And the excerpt
          wouldn't be sufficient to get the instruction
          if the evidence were otherwise insufficient.

                 I find that any probative value of the
          GAO report is substantially outweighed by the
          risk of confusion of the issues and the risk
          that its admission would cause the jury not to
          understand or follow the proper [condonation]
          instruction I intend to give and would
          therefore be unfairly prejudicial.     I also
          find that it has no probative value with
          regard to materiality, which is an objective

                                -39-
           test, and the analysis is essentially the
           same.

           2.   The District Court Did Not Abuse Its Discretion

           The Sotos all claim that this report was improperly

excluded under Rule 403.     We disagree.    As discussed above, Rule

403 of the Federal Rules of Evidence allows a court to "exclude

relevant   evidence   if   its   probative   value   is   substantially

outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence."      Fed.

R. Evid. 403.    This "balancing act . . . is a quintessentially

fact-sensitive enterprise" which the district court is in the best

position to make.     Joubert, 778 F.3d at 255.       Accordingly, we

review for abuse of discretion,13 keeping in mind that "[o]nly

rarely and in extraordinary compelling circumstances will we, from

the vista of a cold appellate record, reverse a district court's

on-the-spot judgment concerning the relative weighing of probative

value and unfair effect."    United States v. Vizcarrondo-Casanova,

763 F.3d 89, 94 (1st Cir. 2014) (alteration in original) (internal

quotation marks omitted); see also United States v. Cruz-Feliciano,

786 F.3d 78, 88 (1st Cir. 2015).


13
    While Carmen objected to the exclusion of the GAO report at
trial -- thus entitling her to abuse-of-discretion review -- Pedro
and Steven failed to join Carmen's objection. We need not decide
whether Carmen's objection preserved the issue for Pedro and
Steven, however, because the argument fails regardless of the
standard of review.

                                 -40-
          Here, the Sotos wanted to introduce a nine-page excerpt

from a GAO report that discussed, very broadly, the need for

tighter federal regulation of mortgage lenders.    As part of this

analysis, the report noted the trend of loosening underwriting

standards in an attempt for lenders to issue, and in turn sell and

securitize, more mortgages.   But as the district court correctly

noted, the fact that lenders were loosening their standards and

issuing riskier mortgages is a far cry from saying that the lenders

did not care about a borrower's risk profile or that they condoned

(and actually encouraged) loan applicants to lie on applications.

The GAO report does not make this leap, and even if it had, the

report only speaks broadly about national trends; nothing in the

report connects these trends to the specific lenders defrauded

here.   Thus, we agree with the district court that the probative

value of the report was minimal. See United States v. Tetioukhine,

725 F.3d 1, 8 (1st Cir. 2013) (upholding the district court's

exclusion of expert testimony on Russian culture under Rule 403

because Russian culture is a broad topic and the intended testimony

that the citizens of the Soviet Union perceived America as "a free

country" would be both vague and unhelpful); Banco Popular de P.R.

v. ACEMLA, 678 F.3d 102, 112 (1st Cir. 2012) (affirming the

district court's exclusion of a series of judgments because none of

the judgments concerned the four songs that were at issue in the




                               -41-
copyright infringement case); United States v. Josleyn, 206 F.3d
144, 148 (1st Cir. 2000).

           On the flip side, the district court concluded that the

risk of prejudice was high because the GAO report could confuse the

jury when the district court instructed it on condonation.   Given

that the condonation defense requires condonation by the specific

party aggrieved and the GAO report only speaks in broad, national

terms, it was entirely reasonable for the district court to worry

that the admission of the GAO report would improperly influence the

jury's understanding of the lending practices of the actual lenders

defrauded by the Sotos.       See Banco Popular, 678 F.3d at 112

(affirming the exclusion of judgments because "mentioning these

rulings by name and in detail could give the jury a misimpression

of the evidence before it").

           The district court found that the GAO report had minimal

probative value while at the same time created a high risk that the

jury could confuse or misunderstand the condonation defense.      We

see nothing "extraordinarily compelling" with this case which would

require us to second-guess the district court's conclusions and re-

balance each consideration.    The district court did not abuse its

discretion, and thus we affirm the exclusion of the GAO report.

E.   The Sufficiency of the Evidence

           Steven argues through his supplemental pro se brief that

the district court erred in denying the Sotos' joint Rule 29 motion


                                -42-
for judgment of acquittal.      According to Steven, the government

failed to provide sufficient evidence proving the "mailing element"

of the mail fraud charges.      We review this claim de novo, United

States v. Marston, 694 F.3d 131, 134 (1st Cir. 2012), and reject

it.

             The crime of mail fraud includes three elements:      "(1) a

scheme to defraud based on false pretenses; (2) the defendant's

knowing and willing participation in the scheme with the intent to

defraud; and (3) the use of interstate mail . . . communications in

furtherance of that scheme."      United States v. Hebshie, 549 F.3d
30, 35 (1st Cir. 2008) (alteration in original) (internal quotation

marks omitted).

             This last element, known as the "mailing element," has

two parts.    First, the defendant must "cause the use of the mails,

which   includes   reasonably   foreseeable   mailings."     Id.   at   36

(emphasis in original).      "It is not necessary to prove that the

defendant personally executed the mailings, but merely that the

defendant 'caused the mailing by doing some act from which it is

reasonably foreseeable that the mails will be used.'"              United

States v. Pimental, 380 F.3d 575, 584 (1st Cir. 2004) (quoting

United States v. Bruckman, 874 F.2d 57, 60 (1st Cir. 1989)).         This

includes knowing (or at least reasonably foreseeing) that the mail

is often used in the ordinary course of business.      Id.




                                  -43-
           Second,   the    defendant     must     "use      the    mails   for    the

purpose, or in furtherance, of executing the scheme to defraud."

Hebshie, 549 F.3d at 36 (emphasis in original).                    This requirement

"is to be broadly read and applied."            Id.; see also United States

v. Pacheco-Ortiz, 889 F.2d 301, 305 (1st Cir. 1989) (explaining

that this language "has been given a 'liberal construction' by this

court and others"). "To further [a defendant's] fraudulent scheme,

the mailings need not be an essential element of the scheme.                      They

simply must be sufficiently closely related to the scheme such that

they are incident to an essential part of the scheme or a step in

the   plot."    Hebshie, 549 F.3d    at    36    (alteration,         internal

citations, and internal quotation marks omitted). So long as there

is a "connection or relationship" between the mailing and the

fraudulent scheme and the mailing was "part of the execution of the

scheme as conceived by the perpetrator at the time," the "in

furtherance" prong is satisfied.          Id.

           In   reviewing    Steven's      claim      that    the     evidence     was

insufficient to establish the "mailing element," we look to see

"whether, after assaying all the evidence in the light most amiable

to the government, and taking all reasonable inferences in its

favor, a rational factfinder could find, beyond a reasonable doubt,

that the prosecution successfully proved the essential elements of

the crime." Id. at 35 (internal quotation marks omitted); see also

United States v. Royal, 100 F.3d 1019, 1028 (1st Cir. 1996).                        We


                                    -44-
have undertaken this process and conclude that the government

clearly    provided    sufficient    evidence    to   satisfy   the   mailing

element.

            The Sotos' scheme essentially consisted of sham real

estate transactions conducted in order to procure fraudulent loans

which would then default.           For each of the four properties at

issue, the government presented witnesses who testified that the

closing    documents   (which   were   also     introduced   into   evidence)

instructed the lenders' attorney to send the executed closing

documents to the lenders' physical address.             The witnesses also

testified that, as instructed, they mailed those documents --

either through FedEx, UPS, or the United States Postal Service14 --

to the lender per their usual course of business.            Though none of

the Sotos personally mailed anything, they arranged for all the

transactions to occur and signed all the necessary documents.

Given the documents' instructions to mail the closing documents,

the witnesses' testimony that they did in fact mail the documents,

and the Sotos' participation in the real estate market (both

through these schemes and their legitimate real estate brokerage

firm Paradise Real Estate) whereby closing documents are mailed as

part of the ordinary course of business, there is little question


14
   It makes no difference whether the lender used the United States
Postal Service or a private carrier.       The mail fraud statute
applies to items "sent or delivered by the Postal Service, or . . .
sent or delivered by any private or commercial interstate carrier."
18 U.S.C. § 1341.

                                     -45-
that the jury could conclude that the Sotos knew -- or at the very

least foresaw -- that a mailing that would not otherwise have

occurred would occur precisely because of the manner in which the

Sotos sought to complete their fraud.    See Pimental, 380 F.3d at

584; Royal, 100 F.3d at 1019 (finding that it was reasonable for

jury to conclude that it was foreseeable that mails would be

utilized where "in the ordinary course of business, admissions and

federal student financial aid applications . . . would be sent

. . . . through the mails"); United States v. Contenti, 735 F.2d
628, 631 (1st Cir. 1984).   Contrary to Steven's suggestion, it was

not necessary for the government to have submitted records from

FedEx, UPS, and the United States Postal Service confirming the

mailings.    While this is certainly one way the government could

have proven the point, its decision to instead call the witnesses

who participated in the closings and mailings is just as effective.

Thus, the first prong of the mailing element -- that the Sotos

caused the use of the mails -- was satisfied.

            The same is true for the "in furtherance" prong.   Given

the broad interpretation of "in furtherance," the mailings were

clearly a "step in the plot" necessary to execute the scheme.

Hebshie, 549 F.3d at 36.    The closings could not be completed --

and thus the fraudulent loans could not be processed and disbursed

-- until the lender received the executed documents.   We have held

on numerous occasions that the transmission of executed documents


                                -46-
is sufficient to satisfy the "in furtherance" requirement of mail

fraud, and this is just another such example.              See, e.g., id.

("Courts have generally held that mailings sent in connection with

insurance claims further an insurance fraud scheme."); Royal, 100
F.3d at 1029-30 (holding that mail fraud was established where

documents   containing     misstated    or   fraudulent   information   for

student loans were sent via mail); Contenti, 735 F.2d at 632

(finding that proof of loss sent to insurance broker furthered the

scheme); United States v. Martin, 694 F.2d 885, 890 (1st Cir. 1982)

(holding that the mailing of falsified insurance applications "were

an integral part of appellant's ongoing scheme to defraud" and thus

satisfy the "in furtherance" requirement).

            Accordingly,    both   requirements     of    the   mail   fraud

statute's "mailing element" were satisfied, and thus there was

sufficient evidence to sustain the convictions.           The Sotos' joint

Rule 29 motion was properly denied.

F.   Jury Instructions

            1.   Relevant Background

            In support of their condonation defense, Steven and

Carmen requested that the district court instruct the jury on both

good faith and condonation.            After concluding that they had

presented sufficient evidence by which a jury could accept this

theory, the district court agreed to provide the instructions.           At

the charge conference held on June 19, 2013 -- the day before


                                   -47-
closing arguments -- the district court previewed its instructions.

With regard to good faith and condonation, the instruction read as

follows:

           To act with intent to defraud means to act
           with intent to deceive someone in order to
           obtain money or property. Since an essential
           element of the crime charged is intent to
           defraud, it follows that good faith on the
           part of the defendant is a complete defense to
           a charge of mail fraud.

           . . . .

                  A defendant, however, has no burden to
           establish his or her good faith . . . .
           Rather, the burden is on the government to
           prove fraudulent intent and consequent lack of
           good faith beyond a reasonable doubt. . . .

                  In considering whether or not a
           defendant acted in good faith, you are
           instructed that any belief by a defendant that
           ultimately everything would work out so that
           no one would lose any money does not require a
           finding by you that he or she acted in good
           faith. No amount of honest belief on the part
           of the defendant that the alleged scheme would
           ultimately    benefit   the   people    and/or
           institutions involved will excuse fraudulent
           actions or false representations and material
           -- false representations by a defendant to
           obtain money.

                   In this case the defendants argue that
           the mortgage lenders each knew and condone,
           that is, gave tacit approval to the conduct in
           which defendants are alleged to have engaged.
           The mortgage lenders' knowledge or tacit
           approval of the commission of an offense does
           not by itself constitute a defense or an
           excuse for the crime of mail fraud. However,
           any evidence that a mortgage lender knew of
           the allegedly fraudulent scheme or of an
           alleged    material   false    statement   and
           nevertheless granted a requested loan, may be

                               -48-
            considered by you on the issue of whether the
            government has proven that a defendant had the
            intent to defraud necessary to have committed
            the alleged mail fraud at issue.          Each
            defendant contends that each of the mortgage
            lenders involved in this case knew of and
            condoned the activities in question and
            therefore that he or she did not possess the
            required intent to commit the crimes of mail
            fraud with which he or she is charged. The
            defendant has no duty to prove to you that
            this contention is correct, rather the burden
            is always on the government to prove each
            element of each offense charged beyond a
            reasonable doubt, including the element of
            intent.

            After previewing the instruction, the district court

asked   the   parties      if    "there    [was]    any    reaction       to   that

instruction?"      Carmen's counsel stated "[n]ot from me," while

Steven's    and    Pedro's      counsels   remained     silent.       The      court

acknowledged that the instruction was not word-for-word what the

Sotos had requested but still felt it was "essentially what [they

were] looking for."        The district court then gave the parties one

last opportunity to object, and when nobody did, the district court

moved on.

            The following day, the district court instructed the jury

in   line   with   these     instructions.         It   also   gave   a     lengthy

instruction on reasonable doubt:

            As you've heard me say repeatedly, the burden
            is on the government to prove beyond a
            reasonable doubt a defendant is guilty of the
            charge made against him or made against her.
            The burden of proof has nothing to do with who
            called witnesses or the number of exhibits,
            one side or the other, introduced[;] it has to

                                      -49-
do with the quality of the evidence. Proof
beyond a reasonable doubt is a strict and
heavy burden, but it does not mean that a
defendant's guilt must be proved beyond all
possible doubt.    It does require that the
evidence   exclude   any   reasonable  doubt
concerning a defendant's guilt.

        A reasonable doubt may arise not only
from the evidence produced, but also from the
lack of evidence produced by the government.
Reasonable doubt exists when, after weighing
and considering all the evidence, using reason
and common sense, jurors cannot say that they
have a settled conviction of the truth of the
charge.

        Of course a defendant is never to be
convicted on suspicion or guesswork. If, for
example, you view the evidence in the case as
reasonably    permitting    either   of    two
conclusions, one that a defendant is guilty as
charged, the other that the defendant was not
guilty, you will find the defendant not
guilty.     It is not sufficient for the
government to establish a probability, though
a strong one, that an element of an offense
charged, a fact necessary to prove an offense
charged, is more likely to be true than not
true. That is not enough to meet the burden
of proof beyond a reasonable doubt. On the
other hand, there are very few things in this
world that we know with absolute certainty and
in criminal cases the law does not require
proof that overcomes every possible doubt.

       So concluding my instructions on the
burden then, I instruct you that what the
government must do to meet its heavy burden is
to establish the truth of each part of each
offense charged by proof that convinces you
and leaves you with no reasonable doubt and
therefore   satisfies   you   that  you   can,
consistent with your oath as jurors, base your
verdict upon it.       If you find that a
particular charge against a defendant has been
proven beyond a reasonable doubt, you will
return a verdict of guilty on that charge. If

                    -50-
          on the other hand you think there is a
          reasonable doubt about whether a defendant is
          guilty of a particular offense, you must give
          the defendant the benefit of that doubt and
          find the defendant not guilty of that offense.

None of the Sotos objected to these instructions.     In fact, Steven

and Carmen both referred to the district court's good faith and

condonation instruction during their closing arguments.

          2.        The Sotos Waived any Challenge      to   the   Good
                    Faith/Condonation Instruction

          Each member of the Soto Family alleges that the district

court's   good      faith/condonation   instruction    was    flawed.

Specifically, Steven and Carmen claim that the no ultimate harm

instruction -- that an honest belief that "ultimately everything

would work out" or that "no one would lose money" does not on its

own excuse fraudulent behavior and material false representations

-- mischaracterized the law and allowed the jury to convict even if

it concluded the Sotos acted in good faith.       Pedro, meanwhile,

argues that because he did not pursue a condonation defense, the

district court should have emphasized that those instructions did

not apply to him.

          We do not reach the merits of these arguments because, as

the government correctly points out, the Sotos have waived any

claim of error. Though a party's failure to object usually results

in a forfeiture subject to plain-error review, when the "subject

matter [is] unmistakably on the table, and the defense's silence is

reasonably understood only as signifying agreement that there was

                                 -51-
nothing objectionable," the issue is waived on appeal.              United

States v. Christi, 682 F.3d 138, 142 (1st Cir. 2012); see also

United States v. Medina, 427 F.3d 88, 91 (1st Cir. 2005) ("A

party's considered decision not to avail itself of a procedural

right, evidenced here by counsel's persistent and reasoned refusal

of the judge's suggestions [to object or request a cautionary

instruction], waives that right.").

          Here, the district court informed the Sotos exactly how

it was planning to instruct the jury on good faith and condonation

-- instructions Carmen and Steven had explicitly requested -- and

sought their feedback, twice asking if they were okay with those

specific instructions. Carmen's counsel affirmatively stated there

was no objection, while Steven's and Pedro's counsels remained

silent.   Given    the   judge's   invitation   to   speak   up   with   any

disagreement, these reactions can only be interpreted as signifying

approval with the instructions as previewed (and ultimately relayed

to the jury).     Accordingly, the Sotos' current claims of the

instructions' inadequacy are waived.

          3.    The Reasonable Doubt Instruction Was Not Erroneous

          Pedro also challenges the district court's reasonable

doubt instruction, arguing that the "two inference" portion of the

instruction is disfavored both in this circuit and nationwide. Our




                                   -52-
review is for plain error since Pedro never objected at trial,15

but under any standard of review his argument fails.     See United

States v. LaPlante, 714 F.3d 641, 643 (1st Cir. 2013).    In United

States v. Cleveland, we approved of a reasonable doubt instruction

substantively identical to the one given by the district court

here, explaining that the instruction "correctly conveyed the

concept of reasonable doubt to the jury."   106 F.3d 1056, 1062-63

(1st Cir. 1997), abrogated on different grounds by Brache v. United

States, 165 F.3d 99 (1st Cir. 1999). We agree with that conclusion

and see no reason to find differently here.   Like the instruction

given in Cleveland, "there was no 'reasonable likelihood' that the

jury misunderstood the government's burden."     United States v.

Ranney, 298 F.3d 74, 80 (1st Cir. 2002); see also Víctor v.




15
   Unlike with the good faith/condonation instruction, there is no
evidence in the record that the district court discussed this
instruction with the parties and Pedro remained silent when given
the opportunity to comment on it. Thus, there is no waiver issue.
Cf. Rojo-Álvarez, 944 F.2d at 971.

                               -53-
Nebraska, 511 U.S. 1, 6 (1994).16   The instruction, therefore, was

proper.

           We also reject Pedro's argument that the reasonable doubt

instruction increased the prejudice attendant to the no ultimate

harm instruction.   Pedro provides no argument as to how or why the

instruction increased prejudice, and we fail to see it either.

Thus, even if the intersection of these two instructions did

somehow prejudice Pedro, any error would not have been "clear" or

"obvious" as needed to satisfy plain-error review.    See LaPlante,
714 F.3d at 643 ("To establish plain error, a defendant must show

that . . . the error was obvious . . . .").

G.   Carmen's Restitution

           Finally, Carmen challenges the portion of her sentence

requiring her to pay $792,559 in restitution. According to Carmen,

because the losses stemmed not only from her conduct but also from

the lenders' own greed and market practices at the time, her



16
   Pedro is correct that we have cautioned against the isolated use
of the "two inference" instruction without more. However, this
concern stemmed from the comparison between "guilt" and
"innocence." See United States v. Andújar, 49 F.3d 16, 24 (1st
Cir. 1995) ("We have previously warned district courts against
using a 'guilt or innocence' comparison" because it suggests that
the jury "should find the defendant guilty if they think he is not
innocent -- regardless of how convincing the government's proof has
been."). When the comparison is between "guilty" and "not guilty,"
like it is here, we have found the instruction to be "less
troublesome." Ranney, 298 F.3d at 79; see also United States v.
O'Shea, 426 F.3d 475, 483 (1st Cir. 2005). And in any event, the
"two inference" language was not given in a vacuum, but rather in
a lengthy, detailed, and proper explanation of reasonable doubt.

                                -54-
actions did not proximately cause the entire loss, and thus the

restitution   order    is     too   high.   "[W]e   review   an    order   of

restitution   for     abuse    of   discretion,   and   findings    of   fact

subsidiary to the order for clear error."17              United States v.

Innarelli, 524 F.3d 286, 293 (1st Cir. 2008).           Legal conclusions

related to the order, meanwhile, are reviewed de novo.             Id.

          The Mandatory Victims Restitution Act of 1996 ("MVRA")

mandates that a district court order a defendant convicted of fraud

to "make restitution to the victim of the offense."                18 U.S.C.

§ 3663A(a)(1), (c)(1)(A)(ii).        When, like here, the "return of the

property lost by the victim is 'impossible, impracticable, or

inadequate,' the offender must pay the victim 'an amount equal to

. . . the value of the property' less 'the value (as of the date

the property is returned) of any part of the property that is

returned.'"   Robers v. United States, 134 S. Ct. 1854, 1856 (2014)


17
   The government contends that Carmen never interposed a specific
objection and thus our review should be for plain error.        At
sentencing, Carmen's counsel asked to be heard on the restitution
issue and then stated that

     these restitution orders are substantial and they're for
     the full amount of the loss, but in imposing your
     sentence you were essentially giving the defendant some
     credit in terms of time for the market, for what I think
     you referred to as the "market practice at the time."

He then proceeded to add that he was "concerned by that apparent--"
but was unable to finish because the district court cut him off in
order to explain why it believed the restitution order was correct.
We need not resolve whether this was sufficient to preserve the
issue for appeal because Carmen's argument falls short under any
standard of review.

                                     -55-
(quoting 18 U.S.C. § 3663A(b)(1)(B)).     The term "any part of the

property" refers to "the money lent."    Id.

          Carmen does not dispute that the district court properly

calculated the loss value for the five fraudulent loans (the two

units at 55 Lawrence Street and the three at 21 Dudley Street) at

$792,559.18   Instead, she contends that the district court erred in

finding her responsible for the entirety of that loss due to the

MVRA's proximate cause requirement.    See 18 U.S.C. § 3663A(a)(2);

Robers, 134 S. Ct. at 1859.   Though Carmen is correct that the MVRA

has a proximate cause requirement, she misunderstands its meaning

and application.    Proximate cause asks "whether the harm alleged

has a sufficiently close connection to the conduct at issue."

Robers, 134 S. Ct. at 1859 (internal quotation marks omitted).     In

other words, was the harm foreseeable?         See Paroline v. United

States, 134 S. Ct. 1710, 1719 (2014) ("Proximate cause is often

explicated in terms of foresseability or the scope of the risk

created by the predicate conduct.").

          There is no requirement that there only be one proximate

cause.   To the contrary, "it is common for injuries to have

multiple proximate causes."   Staub v. Proctor Hosp., 562 U.S. 411,

420 (2011); see also United States v. Kearney, 672 F.3d 81, 98 (1st

Cir. 2012) ("Proximate cause exists where the tortious conduct of



18
    The loans totaled $995,000 but the lenders recouped $202,441
after foreclosure sales.

                                -56-
multiple actors has combined to bring about harm, even if the harm

suffered by the [victim] might be the same if one of the numerous

tortfeasors had not committed the tort.").    That the lenders' own

greed and market practices at the time may have contributed to the

loss has nothing to do with whether the entire loss amount was

foreseeable to Carmen.   And given Carmen's in-depth knowledge of

the real estate market and these market practices (which Carmen

admitted to taking advantage of), the district court's factual

determination that the entire loss was foreseeable to her was not

clearly erroneous.   See Robers, 134 S. Ct. at 1859 ("Fluctuations

in property values are common.         Their existence (though not

direction or amount) is foreseeable.    And losses in part incurred

through a decline in the value of collateral sold are directly

related to an offender's having obtained collateralized property

through fraud.").

           Similarly, it is irrelevant to the restitution order that

the district court opted to vary Carmen's sentence downward in part

due to the lenders' greed and the current market conditions.    The

purpose of Carmen's prison sentence is to punish Carmen for her

actions, while the purpose of restitution is to make the victim

whole.   See Innarelli, 524 F.3d at 293 ("Unlike the calculation of

loss amount in sentencing, the purpose of restitution is not to

punish the defendant, but to make the victim whole again by

restoring to it the value of the losses it suffered as a result of


                                -57-
the defendant's crime.").      Moreover, the district court's decision

that   the   lenders'    actions     facilitated   Carmen's   crimes,    and

therefore Carmen deserved to spend less time incarcerated than the

Guidelines recommended, is a discretionary determination based on

the circumstances.       The amount needed to make the lenders whole,

meanwhile, is a set calculation mandated by statute.                Compare

United States v. Gallardo-Ortiz, 666 F.3d 808, 811 (1st Cir. 2012)

(explaining that a sentencing court has wide discretion in imposing

a variant sentence), with 18 U.S.C. § 3663A(a)(1) ("[T]he court

shall order . . . that the defendant make restitution to the victim

of the offense . . . .").

             The   district   court,    therefore,   did   not   abuse   its

discretion in ordering Carmen to pay $792,559 in restitution.

                              III.   Conclusion

             For the foregoing reasons, the convictions of Steven,

Carmen, and Pedro Soto all stand, as does the restitution order

against Carmen.

             Affirmed.




                                     -58-